DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3/7/2022 has been entered.  Claims 1-12 have been amended and are currently pending in the application.  The amendment overcomes each objection, interpretation under 35 U.S.C. 112(f), and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 12/16/2021.

Response to Arguments
The objection to the drawings in the Non-Final Office Action of 12/16/2021 is withdrawn.
Applicant’s arguments, see pages 4-6, filed 3/7/2022, with respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 1.
Regarding wherein the processor creates the index figure by obtaining a number of pixels corresponding to the index figure based on the position of the spot, JP H07136101A by Motohida et al. (hereinafter “Motohida”) discloses an imaging device 7a which captures images of an observation region for display.   A display control circuit 19 controls the output of image processing results and displays an imaged area A along with with ruler 23 to show the actual size of the area.  
Motohida does not disclose the processor obtaining a number of pixels corresponding to the index figure.  However, JP 59-069046 A by Komiya et al. (hereinafter “Komiya”) discloses an endoscope imaging system for displaying a scale along with an endoscopic image.  Light spots P1 and P2 on a subject 12 are formed by emitting light in parallel beams and are displayed on TV monitor 19. The spacing of the images created by the light spots P1 and P2 or P1’ and P2’ on the monitor can be used as a scale to measure the actual dimensions of an affected part K1 or K2.
Please see the rejection under 35 U.S.C. 103 below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the processor creates the index figure by obtaining a number of pixels corresponding to the index figure based on the position of the spot” in lines 13-14.  This limitation is indefinite because it is unclear how the index figure can be created from information corresponding to its own position, which presumably has not been defined prior to its creation.  Further, it is unclear if the position of the spot as recited is used for obtaining the number of pixels, determining the position of the index figure, or both.  For the remainder of this Action, it is assumed that the processor creates the index figure by obtaining a number of pixels, the number of pixels corresponds to the position of the index figure after its creation, and the number of pixels is obtained based on the position of the spot in the taken image.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07136101A by Motohida et al. (hereinafter “Motohida”) in view of JP 59-069046 A by Komiya et al. (hereinafter “Komiya”).
Regarding Claim 1, Motohida discloses an endoscope system including an endoscope that acquires an image of a subject (endoscope with a measurement function images an observation region; [0011-12]), the endoscope system comprising: an auxiliary light source that radiates measurement auxiliary light to the subject (measurement light L1 radiated by refractor 4; [0011]; Fig. 2); an imaging unit that acquires the image of the subject (imaging device 7a captures images), on which a spot is formed with the measurement auxiliary light (measurement light spot Lsp; [0013]; Fig. 2), comprising an imaging optical system and an imaging element (imaging system 7 with objective lens 7b; [0012-13]); a display that displays the acquired image of the subject (display 11); and a processor (display control circuit 19 controls results and display; [0012-13]; Fig. 1) that makes the display to display, together with the image of the subject, an index figure indicating an actual size of a specific region in the subject and having a size set in accordance with a position of the spot on the imaging element as the imaging unit acquires the image of the subject (imaged area A displayed with ruler 23 to show actual size; [0016, 33]; Fig. 15).
Motohida does not disclose wherein the processor creates the index figure by obtaining a number of pixels corresponding to the index figure based on the position of the spot.  However, Komiya discloses an endoscope imaging system for displaying a scale along with an endoscopic image.  The endoscope generates parallel light beams L1 and L2 which form light spots P1 and P2 on a subject 12.  Light spots P1 and P2 are displayed on TV monitor 19 and the spacing of the images created by the light spots P1 and P2 or P1’ and P2’ can be used as a scale to measure the actual dimensions of an affected part K1 or K2 (Page 5, paragraph 1; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the display arrangement disclosed by Komiya with the benefit of easily measuring the actual size of the affected part on the monitor screen (Komiya Page 5, paragraph 1).
Regarding Claim 5, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display; [0012-13]; Fig. 1).  
Motohida does not disclose a center of the index figure separated from the center of the spot.  However, Komiya discloses an endoscope imaging system for displaying a scale along with an endoscopic image.  The endoscope generates parallel light beams L1 and L2 which form light spots P1 and P2 on a subject 12.  Light spots P1 and P2 are displayed on TV monitor 19 but do not have the same center as the display image (Page 5, paragraph 1; Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the display arrangement disclosed by Komiya with the benefit of easily measuring the actual size of the affected part on the monitor screen (Komiya Page 5, paragraph 1).
Regarding Claim 6, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a single value of the actual size (display control circuit 19 controls results and display ([0012-13]) including ruler 23 showing the actual size of the imaged area in one dimension; [0033]; Fig. 15).
Regarding Claim 7, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a value selected from a plurality of values of actual sizes (various areas and volumes can be calculated for display based on measurement light spots Lspa, Lspb, and Lspc; [0029]; Fig. 11).
Regarding Claim 8, Motohida as modified by Komiya discloses the endoscope system according to claim 7.  Motohida discloses the endoscope system further comprising: a selection unit that receives a user's selection operation for the plurality of values, wherein the selection unit comprises a touch panel (measurement switch unit 13), wherein the processor makes the display to display one or a plurality of the index figure of the size corresponding to the value selected on the basis of the selection operation from the plurality of values (planar shape(s) or three-dimensional shape(s) designated for calculation and display; [0024-25]).
Regarding Claim 9, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure of a size corresponding to a combination of a plurality of values of the actual sizes (various areas and volumes can be calculated for display from a combination of values from measurement light spots Lspa, Lspb, and Lspc; [0029]; Fig. 11).
Regarding Claim 10, Motohida as modified by Komiya discloses the endoscope system according to claim 9.  Motohida discloses the endoscope system further comprising: a selection unit that receives a user's selection operation for the combination of the plurality of values, wherein the selection unit comprises a touch panel (measurement switch unit 13), wherein the processor makes the display to display the index figure of a size corresponding to a combination selected on the basis of the selection operation (planar shape(s) or three-dimensional shape(s) designated for calculation and display; [0024-25]).
Regarding Claim 11, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses wherein the processor makes the display to display the index figure having a color different than that of the index figure in correspondence with a value of the actual size (measurement light spot Lsp can be identified as a measurement area for calculation and display by a difference in color; [0032]).
Regarding Claim 12, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses wherein the auxiliary light source radiates, as the measurement auxiliary light, measurement auxiliary light of which an optical axis forms an angle, which is not 0 degrees, with an optical axis of the imaging optical system (measurement light L1 is angled with respect to the illumination light L2; [0014]; Fig. 2), and wherein, in a case where a distance between the imaging unit, as well as the auxiliary light source, and the subject is changed in a direction of the optical axis of the imaging optical system (distance between insertion unit 50 and observation unit 51), a position of the spot on the imaging element in a case where the distance is a longest range of a length measurement distance range of the endoscope is opposite to a position of the spot on the imaging element in a case where the distance is a closest range of the length measurement distance range (measurement light spot moves from the upper part of imaging element 7a to the lower part), with a position of the optical axis of the imaging optical system in the imaging element interposed therebetween (optical axis of the imaging element 7a is constant, as shown in Fig. 7; [0023]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Motohida in view of Komiya as applied to claim 1 above, and further in view of US 20140036050 A1 by Yoshino et al. (hereinafter “Yoshino”).
Regarding Claim 2, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display based on image from imaging system 7; [0012-13]; Fig. 1).  
Motohida does not disclose a distortion aberration.  However, Yoshino discloses an imaging device that captures an image of a subject for display.  The image can be scaled to increase or reduce the resolution of the display image.  In one case, the scaled image and the original image have an equal degree of distortion ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the distortion disclosed by Yoshino with the benefit of suppressing a reduced resolution in the peripheral area of the image (Yoshino [0046]). 
Regarding Claim 3, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display based on image from imaging system 7; [0012-13]; Fig. 1).  
Motohida does not disclose a distortion aberration.  However, Yoshino discloses an imaging device that captures an image of a subject for display.  The image can be scaled to increase or reduce the resolution of the display image.  In one case, the reduction factor can be increased for a central area of the original image such that distortion is cancelled in the peripheral area. ([0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the distortion disclosed by Yoshino with the benefit of suppressing a reduced resolution in the peripheral area of the image (Yoshino [0046]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Motohida in view of Komiya as applied to claim 1 above, and further in view of CN 104146711 A by Chen et al. (hereinafter “Chen”).
Regarding Claim 4, Motohida as modified by Komiya discloses the endoscope system according to claim 1.  Motohida further discloses the processor displaying an index figure generated by an imaging optical system (display control circuit 19 controls results and display; [0012-13]; Fig. 1).  
Motohida does not disclose a center of the index figure coinciding with a center of the spot.  However, Chen discloses an endoscope-based lesion size measuring method in which the position of a lens can be adjusted based on the position of a scale spot creating by shaping a beam of illumination light.  As shown in Fig. 7, the scale spot can be adjusted to align with the center of the endoscopic image having a center at intersection point A (lines 157-164; Fig. 7).  The captured image including the scale spot are displayed via display unit 93 (lines 189-193; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Motohida with the display arrangement disclosed by Chen with the benefit of providing a measurement method with simple structure, convenient operation, and accurate measurement (Chen lines 42-43).    

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110082369 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795